Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-3 and 5-21 are currently pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed September 3, 2021, with respect to the rejections of Claims 1-3 and 6-21 under 35 U.S.C. 101 have been fully considered and, in view of the 2019 Revised Patent Subject Matter Eligibility Guidance, are persuasive, and hence Claims 1-3 and 6-21 are deemed to be patent eligible.  Hence, the previous rejections of the claims under 35 U.S.C. 101 have been withdrawn.

Applicant’s arguments, see Remarks, filed September 3, 2021, with respect to the rejections of Claims 1-3 and 6-21 under 35 U.S.C. 103 have been fully considered but are not persuasive.  
Applicants allege that neither Miga nor Mundy properly teach the step of “[determining] a location of the thoracoscope within a body cavity of the patient where the images of the patient’s anatomy were taken,” specifically stating that Mundy does not disclose “identifying a location of where the images were taken,” e.g. see pgs. 10-11 of Remarks – Examiner disagrees.
Examiner notes that paragraph [0026] of Mundy states that the system includes the step of “processing of the acquired image data to define the lung region.”  That is, the system defines does not require, for example, identifying a set of coordinates indicating the position of an imaging device, and/or the address of a facility where the images are being taken at.
Furthermore, Examiner notes that Mundy is not cited to teach the actual internally inserted thoracoscope and/or the structural elements of the claim language.  Instead Miga is cited to teach a tracked endoscope and/or laparoscope to image an anatomical structure, e.g. see Miga paragraph [0074], wherein an anatomical structure may include a lung, e.g. see Miga paragraph [0050].  Hence, it would have been obvious to modify Miga to incorporate the definition of (i.e. a determination of) the lungs as taught by Mundy, e.g. see Mundy paragraph [0026], in order to improve the robustness of anatomical modeling, e.g. see Mundy paragraph [0084].  Examiner further notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Claim 21, Examiner further notes that none of the previously cited references are cited to teach the newly amended feature pertaining to the estimation of the remaining respiratory function parameters after a portion of the lung is removed.  Instead, as shown below, Ueda is newly cited to teach this feature, and hence any arguments pertaining to this feature as it relates to the previously cited references is moot.
For the aforementioned reasons, Claims 1-3 and 6-21 are rejected under 35 U.S.C. 103.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 8, 12, 13, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miga (Pub. No. US 2013/0063434) in view of Mundy (Pub. No. US 2003/0095692).

Regarding Claims 1 and 13, Miga discloses the following: A method of performing a surgical procedure, comprising:
storing a software application on a memory associated with a computer, which when executed by a processor causes the software application to:
Miga teaches a computer (which, by definition includes a processor, and further includes memory capabilities; [0202]) executing software ([0140])
develop a model of a patient's anatomical structure;
Miga teaches generating a tetrahedral volumetric mesh from the tessellated 3D surface of the organ of interest (equivalent to developing a model of the patient’s anatomical structure; [0020])
acquire images from a thoracoscope of a patient’s anatomy
Miga teaches using an endoscope or laparoscope to perform imaging of a patient’s anatomic structure ([0074]), including areas such as the lung ([0050]).  When used to examine the organs of the chest, an endoscope is specifically referred to as a thoracoscope, and as such, thoracoscopy is within the scope of the Miga reference.
process the images of the patient's anatomy;
Miga teaches acquiring and segmenting images of the organ of interest of the patient ([0017]-[0018])
display the images of the patient's anatomy on a user interface associated with the computer;
Miga teaches displaying the images of the patient’s anatomy on a user interface of the system (Fig. 4)
display the model of the patient's anatomical structure on the user interface
Miga teaches displaying the model of the patient’s anatomical structure on a user interface (Fig. 4)
Miga does not explicitly teach
superimpose critical structures within the patient over the displayed images of the patient's anatomy;
However, Miga does teach superimposing 3D segmented surfaces over tomographic volumes.  It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Miga to superimpose critical structures within the 
Miga does not teach, but Mundy teaches
determine a location of the thoracoscope within a body cavity of the patient where the images of the patient's anatomy were taken; and
Mundy teaches acquiring images of the patient’s anatomy and processing the images to define them as the patient’s lung region ([0026])
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the system of Miga the ability to determine the location where images were taken as in Mundy, which would also provide the location of the imaging device such as a thoracoscope, with the motivation to improve the robustness of anatomical modeling, as recognized by Mundy in [0084].
the displayed model indicating the determined location where the images of the patient's anatomy were taken.
Mundy teaches presenting the pictures of the identified lung region along with identified regions [0026]
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Miga to display the determined location of Mundy with the motivation to improve the robustness of anatomical modeling, as recognized by Mundy in [0084].
Regarding claims 5 and 17, Miga and Mundy teach the limitations of claims 1 and 13.  Miga further teaches 
when the software application is executed by the processor, the processor causes the software application to display a CT image associated with the location where the images of the patient's anatomy were taken.
Miga teaches displaying a CT image associated with the location where the images of the patient’s anatomy were taken (Fig. 4)

Regarding claim 8, Miga and Mundy teach the limitations of claim 1.  Miga further teaches
the model of the patient's anatomical structure is a model of the patient's lungs.
Miga teaches the organ of interest (of which images are taken and models are formed) can include the lungs ([0016])

Regarding claims 12 and 20, Miga and Mundy teach the limitations of claims 1 and 13.  Miga further teaches
the model of the patient's anatomical structure is an anatomical structure selected from the group consisting of the liver, the spleen, the kidney, and the adrenal gland.
Miga teaches the organ of interest (equivalent to an anatomical structure) can be a liver, or kidney.


Regarding claim 18, Miga and Mundy teach the limitations of claim 13.  Miga does not explicitly teach
the collapsed model of the patient's anatomical structure is a collapsed model of the patient's lungs.
However, Miga does teach the organ of interest (of which images are taken and models are formed) can include the lungs ([0016]).  It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Miga and Mundy to make a collapsed model of the patient’s lungs with the motivation to improve the fidelity of anatomical modeling, as recognized by Miga in [0228].

Claims 2, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miga and Mundy in view of Scheib (US 2020/0015925 A1).

Regarding claims 2 and 14
when the software application is executed by the processor, the processor causes the software application to display a distance between a surgical instrument and critical structures within the patient's body cavity on the user interface.
Scheib teaches visually indicating proximity of surgical device(s) to the critical structure(s) ([0156]), such as real-time distances during a surgical procedure ([0079]) on a display ([0086]).  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Miga and Mundy to display the proximity of Scheib with the motivation to improve the visualization of the patient’s anatomy, as recognized by Scheib in [0068].

Regarding claim 19, Miga and Mundy teach the limitations of claim 18.  Miga and Mundy do not teach, but Scheib teaches
when the software application is executed by the processor, the processor causes the software application to identify locations of lymph nodes within a patient's lung and generate a lymph node map based on the identified locations of the lymph nodes.
Scheib teaches mapping locations of lymph nodes in the lymphatic system ([0072]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Miga and Mundy to perform the identification .

Claims 3, 7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miga and Mundy in view of Lang (US 2017/0258526 A1).

Regarding claims 3 and 15, Miga and Mundy teach the limitations of claims 1 and 13.  Miga and Mundy do not teach, but Lang teaches
when the software application is executed by the processor, the processor causes the software application to display a status of pre- determined surgical steps on the user interface.
Lang teaches displaying surgical steps that have been performed, and surgical steps that have not yet been performed ([0427]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Miga and Mundy to display the surgical steps of Lang with the motivation to improve preparations for procedures, as recognized by Lang in [1598].

Regarding claim 7, Miga and Mundy teach the limitations of claim 1.  Miga and Mundy do not teach, but Lang teaches
when the software application is executed by the processor, the processor causes the software application to enable a clinician to select data to display relating to the surgical procedure on the user interface.
Lang teaches the surgeon can execute commands to display or hide surgical steps as well as pre-operative and intra-operative data on the user interface ([0147]).  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Miga and Mundy to display the data of Lang with the motivation to improve preparations for procedures, as recognized by Lang in [1598].

Regarding claim 16, Miga and Mundy teach the limitations of claim 13.  Miga and Mundy do not teach, but Lang teaches 
when the software application is executed by the processor, the processor causes the software application to display the vitals of the patient on the user interface
Lang teaches displaying the patient’s vital signs on a user interface ([1293])
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Miga and Mundy to display the vitals of Lang with the motivation to improve preparations for procedures, as recognized by Lang in [1598].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miga and Mundy in view of Yoo et al. (US 2017/0361093 A1).

Regarding claim 6
when the software application is executed by the processor, the processor causes the software application to display a timer associated with a duration of the surgical procedure.
Yoo teaches displaying a timer value showing the duration of the therapy that has occurred ([0070]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Miga and Mundy to display the procedure timer of Yoo with the motivation to decrease the cost of treatment, as recognized by Yoo in [0019].

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miga and Mundy in view of Lang et al. (US 2017/0258526 A1), in further view of Scheib (US 2020/0015925 A1).

Regarding claim 9, Miga, Mundy and Lang teach the limitations of claim 7.  Miga, Mundy, and Lang do not teach, but Scheib teaches
when the software application is executed by the processor, the processor causes the software application to identify locations of lymph nodes within a patient's lung and generate a lymph node map based on the identified locations of the lymph nodes.
Scheib teaches mapping locations of lymph nodes in the lymphatic system ([0072]).


Regarding claim 10, Miga, Mundy, Lang, and Scheib teach the limitations of claim 9.  Mundy does not explicitly teach
when the software application is executed by the processor, the processor causes the software application to identify enlarged lymph nodes using patient data.
However, Mundy does teach detecting the size of a nodule ([0085]).  It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Miga, Mundy, Lang, and Scheib to identify enlarged lymph nodes using the processes of Mundy with the motivation to improve the robustness of anatomical modeling, as recognized by Mundy in [0084].

Regarding claim 11, Miga, Mundy, Lang, and Scheib teach the limitations of claim 10.  Lang does not explicitly teach
when the software application is executed by the processor, the processor causes the software application to display a status of each lymph node on the user interface, the status relating to a position of each lymph node, and which lymph nodes have been removed by the clinician.
However, Lang does teach the use of attachable markers for instances such as where tissue has been removed in a surgical site ([0408]).  It would have been obvious to one ordinarily skilled in .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Calhoun et al. (US 2019/0027252 A1) in view of Ueda (“Quantitative computer tomography for the prediction of pulmonary function after lung cancer surgery: a simple method using simulation software,” European Journal of Cardio-thoracic Surgery 35 (2009) 414-418), in further view of Friedlander et al. (US 2018/0146839 A1), in further view of Wei et al. (US 2018/0161102 A1), in further view of Piron et al. (US 2021/0153943 A1). 

Regarding claim 21, Calhoun teaches
a computer including a memory, a processor and a display;
Calhoun teaches the system includes a processor, memory ([0009]) and a display ([0038]).
a hospital information system (HIS) in communication with the computer and
Calhoun teaches the system is connected to a database (equivalent to a hospital information system; [0037])
operably connected to one or more of a picture archiving system (PACS), a radiology information system (RIS), an electronic medical records (EMR) system, a laboratory information system (LIS) or a cost and inventory system (CIS);
Calhoun teaches the database connected to the system may also include images (equivalent to PACS), and information such as “cancer subtype determined from the histopathology report” (equivalent to laboratory information; [0037]).
a first application stored in the memory and executable by the processor of the computer to, upon receiving data via the HIS, perform a procedure at the area of interest (AOI), wherein the pre-operative plan includes a computational lung model (CLM) of at least a portion of a surgical site;
Calhoun teaches the system provides an optimal treatment or treatment plan (such as the biopsy of a tissue of interest; equivalent to generating a pre-operative plan) based on an assessment of risks, which is based on medical information about the patient (such as x-rays, CT scans from the database; [0042]), which includes a machine learning model of tissue such as the lungs (equivalent to a computational lung model; [0036]).
Calhoun does not explicitly teach 
displaying the pre- operative plan on the display via a user interface
However, Calhoun does teach displaying information on a user interface ([0008]).  It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Calhoun to display the treatment plan with the motivation to improve the analysis of information for diagnosis and treatment of patients, as recognized by Calhoun in [0004].
Calhoun does not teach, but Ueda teaches
wherein the pre-operative plan includes estimating remaining respiratory function parameters of the lung after a portion of the lung is removed
Ueda teaches utilizing simulation software to predict postoperative pulmonary function, for example Forced Expiratory Volume (i.e. respiratory function parameters), via quantitative CT imaging, e.g. see Sections 1. Introduction, 2.2. CT scan and emphysema index, and 2.3. Image interpretation and data analysis.  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Calhoun to perform the prediction of postoperative respiratory function utilizing quantitative CT imaging as taught by Ueda with the motivation to reduce time, labor, and expense, as recognized by Ueda in Sections 1. Introduction and 4. Discussion.
Calhoun does not teach, but Friedlander teaches
a second application stored in the memory and in communication with the first application and receiving image data from a thoracoscope, the image data including a location of the thoracoscope within a body cavity of the patient where the images were taken, wherein the second application, when executed by the processor, causes display of a live image of the surgical site received from the thoracoscope and the CLM, the CLM being displayed on the user interface as a picture-in-picture, a side-by-side view, or as a superimposition such that one or more areas of interest identified in the pre-operative plan are observable on the display.
Friedlander teaches receiving image data from an endoscope (which can be a thoracoscope) and displaying live real endoscopic images as the operator maneuvers the endoscope within the body organ (equivalent to a surgical site) superimposed on virtual 3D organ systems (equivalent to CLM) with icons marking regions of interest (equivalent to areas of interest; [0177]), and including a location within a body cavity of the patient where the images were taken (equivalent to the location of the thoracoscope) using an auto-reporting function ([0168] and Fig. 42; see Fig. 42 for “lower 1/3 of esophagus”, which is a location within a body cavity of the patient).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Calhoun to display the superimposed images and location data of Friedlander with the motivation to improve time and safety in endoscopic procedures, as recognized by Friedlander in [0096].
Calhoun, Ueda, and Friedlander do not teach, but Wei teaches
a computational lung model (CLM) of a lung in a collapsed state
Wei teaches a 3D model of a lung ([0003]), which can be modeled in its normal state of in a deflated state ([0025])
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the system of Calhoun and Friedlander the ability to model a collapsed lung as in Wei with the motivation to improve the surgical guidance of the system, as recognized by Wei in [0003].
Calhoun, Ueda, Friedlander, and Wei do not teach, but Piron teaches
generating a pre-operative plan for navigating to an area of interest (AOI)
Piron teaches determining a trajectory to navigate to an area of interest where a tumor will be removed ([0099]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the system of Calhoun, Friedlander, and Wei the ability to generate a navigational pre-operative plan as in Piron with the motivation to improve diagnostic accuracy and improve patient outcomes, as recognized by Piron in [0006].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P GO/Primary Examiner, Art Unit 3686